SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

172
KA 10-01480
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KADEEM R. HARRIS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael F.
Pietruszka, J.), rendered May 17, 2010. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the first degree (Penal Law §
160.15 [2]). Contrary to defendant’s contention, we conclude that he
knowingly, intelligently and voluntarily waived his right to appeal as
a condition of the plea (see generally People v Lopez, 6 NY3d 248,
256). “County Court engage[d] the defendant in an adequate colloquy
to ensure that the waiver of the right to appeal was a knowing and
voluntary choice” (People v James, 71 AD3d 1465, 1465 [internal
quotation marks omitted]), and the record establishes that he
“understood that the right to appeal is separate and distinct from
those rights automatically forfeited upon a plea of guilty” (Lopez, 6
NY3d at 256). Contrary to the further contention of defendant, his
“monosyllabic affirmative responses to questioning by [the c]ourt do
not render his [waiver] unknowing and involuntary” (People v Dunham,
83 AD3d 1423, 1424, lv denied 17 NY3d 794). Defendant’s valid waiver
of the right to appeal encompasses his challenge to the severity of
the sentence (see Lopez, 6 NY3d at 255-256; People v Gordon, 89 AD3d
1466). Finally, to the extent that defendant’s contention that he was
denied effective assistance of counsel survives his guilty plea and
valid waiver of the right to appeal (see People v Jackson, 85 AD3d
1697, 1699, lv denied 17 NY3d 817), we conclude that it lacks merit
(see generally People v Ford, 86 NY2d 397, 404).

Entered:    April 27, 2012                         Frances E. Cafarell
                                                   Clerk of the Court